                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

HYUNDAI MOTOR AMERICA, INC. and
HYUNDAI MOTOR COMPANY,
                                               Civil Action No.: 3:17-cv-00732-MOC-DSC
       Plaintiffs and Counterdefendants,

vs.

DIRECT TECHNOLOGIES
INTERNATIONAL, INC. d/b/a DTI, INC.,

       Defendant and Counterclaimant.


        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR
             FAILURE TO PROSECUTE PURSUANT TO RULE 41(b)

       INTRODUCTION

       Defendant Direct Technologies International, Inc.’s (“DTI”) motion to dismiss under

Rule 41(b) is based on the demonstrably false premise that Plaintiffs Hyundai Motor Company,

Inc. and Hyundai Motor America (collectively “Hyundai”) have entirely failed to prosecute this

case. Yet DTI cannot point to even one deadline or a single obligation missed by Hyundai. The

sole basis for its motion is that Hyundai has allegedly failed to take discovery from DTI. Fact

discovery, however, does not close for six more months and Hyundai has timely responded to all

of the discovery served by DTI. Hyundai also prepared and sent DTI a proposed protective order

(“PPO”) to govern the discovery process months ago. DTI then delayed in providing comments

on the PPO until just four business days before filing this motion. Had DTI actually provided

edits to the PPO when it received it from Hyundai, Hyundai would have produced documents as

early as two months ago. The receipt of DTI’s comments on the PPO also prompted Hyundai to




      Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 1 of 9
finalize and serve the written discovery it had prepared, and Hyundai served interrogatories and

requests for production on DTI on the same day that DTI filed this motion.

        Contrary to DTI’s assertions, Hyundai has not “abandoned” this case in favor of a

pending ITC investigation. It is litigating both cases and intends to continue litigating both

cases. If DTI did not want to litigate this case, it had the statutory right to obtain a stay while the

ITC action proceeded, as the Court correctly noted in its Order denying DTI’s earlier motion for

preliminary injunction. (Dkt. 63 at 4-8.) The Court should deny this motion as well.

        HYUNDAI’S PROSECUTION OF THIS LITIGATION TO DATE

        Hyundai filed suit against DTI for trademark infringement and related claims for relief on

December 21, 2017. (Dkt. 1.) After receiving a 30-day extension to answer (Dkt. 12), DTI filed

a motion to dismiss pursuant to Rule 12(b)(6) on March 8, 2018. (Dkt. 19.) After Hyundai

successfully opposed DTI’s motion to dismiss, DTI filed its answer and counterclaims on May

24, 2018. (Dkt. 33.) Hyundai filed a motion to dismiss DTI’s counterclaims (Dkt. 36), which

this Court denied on August 29, 2018. (Dkt. 44.) Hyundai then answered the counterclaims on

October 3, 2018. (Dkt. 47.)

        The parties held a Rule 26(f) conference on October 12, 2018 and submitted a joint

certification and report of Rule 26(f) conference and discovery plan on October 25, 2018.

(Dkt. 49.)   The Court issued its Pretrial Order and Case Management Plan (“CMO”) on

November 1, 2018. (Dkt. 50). Pursuant to the CMO, discovery closes on January 31, 2020, and

trial is set for June 15, 2020. (Id.)

        On March 14, 2019, DTI served its first set of discovery requests. (Ex. A, Decl. of

Kenneth E. Keller (“Keller Decl.”), ¶ 5.) DTI claims Hyundai sought “repeated extensions of

time to respond” to this discovery, bemoaning “the numerosity and length of time of the

extensions.” (Dkt. 62 at 2.) In reality, Hyundai requested and received two extensions of time
                                                  2

      Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 2 of 9
for a total of 25 days, with the second extension necessitated by a Hyundai representative

assisting with the discovery responses having to take an unexpected trip to Asia. (Keller Decl.,

¶¶ 5-6 and Ex. B.) In exchange, DTI requested a reciprocal extension for itself when it responds

to Hyundai’s discovery requests. (Keller Decl., ¶ 5 and Ex. B.)

       Hyundai timely served its responses to DTI’s discovery requests on May 10, 2019.

(Keller Decl., ¶ 7.) In addition to raising certain objections, Hyundai provided substantive

responses to DTI’s discovery requests and agreed to produce responsive documents once a

protective order was entered. In its motion, DTI contends for the first time that these discovery

responses were deficient, asserting that “Hyundai refused to respond [to nearly all of the

requests] citing the lack of a protective order . . . .” (Dkt. 62 at 2; see also id. at 6.)1 DTI further

states that “Hyundai repeatedly refused to participate in the preparation of a joint proposed

protective order.” (Dkt. 61 at 6.)

       To the contrary, Hyundai provided a draft protective order to DTI for review and

comment on May 21, 2019, seven business days after serving responses to DTI’s discovery

requests. (Keller Decl., ¶ 8 and Ex. C.)2 On May 30, 2019, DTI stated that it had “some

concerns” with the draft protective order and agreed to provide edits and comments. (Keller

Decl., ¶ 8 and Ex. C.) However, Hyundai heard nothing further about the protective order until

DTI provided proposed revisions on Friday, July 19, 2019, nearly two months later and only four

court days before DTI filed this motion to dismiss. (Keller Decl., ¶ 9 and Ex. D.) During the

entire time DTI took to provide comments on the draft protective order, Hyundai had a set of

1
 Prior to filing this motion, DTI failed to identify any deficiencies in Hyundai’s responses and
has never requested a meet and confer regarding any of the responses. (Keller Decl., ¶ 7.)
2
 DTI attacks Hyundai for agreeing to draft a protective order in November 2018. (Dkt. 62 at 2.)
But neither party served discovery until March 25, 2019, so there was no urgency to provide a
draft at that time, and the issue did not arise again until DTI served its discovery.


                                                   3

      Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 3 of 9
documents ready to produce as soon as the protective order was signed and entered. (Keller

Decl., ¶ 10.)3

         The ITC’s investigation of DTI is also proceeding. The parties have exchanged written

discovery, responded to the discovery, produced documents, and are currently in the meet and

confer process. (Keller Decl., ¶ 11.)

         When Hyundai received notice of DTI’s motion to dismiss on July 25, 2019, it was

already finalizing and preparing to serve its first set of requests for production and special

interrogatories on DTI. Hyundai served its first set of requests for production and special

interrogatories on DTI later that day. (Keller Decl., ¶ 12 and Ex. E.)

         ARGUMENT

         As the Court noted in its Order denying DTI’s motion for preliminary injunction, if DTI

did not want to litigate this case simultaneously with the pending ITC proceeding, DTI had the

right to seek a mandatory stay of this District Court action pursuant to 28 U.S.C. § 1659 pending

resolution of the ITC investigation. (Dkt. 63 at 4-8.) It chose not to. Instead it sought a

preliminary injunction, which this Court found was unsupported by the law. (Id.)

         The same is true with DTI’s motion here. There is no legal or factual basis for DTI’s

motion to dismiss for failure to prosecute this action because Hyundai has been prosecuting it.

“A dismissal with prejudice is a harsh sanction which should not be invoked lightly in view of

‘the sound public policy of deciding cases on their merits.’” Davis v. Williams, 588 F.2d 69, 70

(4th Cir. 1978) (quoting Reizakis v. Loy, 490 F.2d 1132, 1135 (4th Cir. 1974)). The sole basis

offered by DTI for this “harsh sanction” is Hyundai’s supposed failure to serve written discovery

or to notice depositions, even though six months remain before the close of discovery on January

3
    Hyundai has since provided its response to DTI’s comments on the draft protective order.


                                                 4

        Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 4 of 9
31, 2019. Yet there is no rule mandating that Hyundai serve discovery,4 much less immediately

following a Rule 26(f) conference. Rather, Hyundai is free to decide if, when, and how it

pursues the discovery it needs within the confines of the Court’s orders and the Federal Rules of

Civil Procedure.

        Not surprisingly, DTI failed to identify a single case that has granted the relief it seeks

here under similar circumstances. Quite the opposite. Each case cited by DTI is readily

distinguishable and only serves to highlight precisely why involuntary dismissal is inappropriate

here:

            In Claitt v. Newcomb, dismissal was warranted where the plaintiff had missed

             multiple deadlines from the pre-trial order, had responded inadequately and

             belatedly to discovery requests, and had waived its right to a jury trial on the eve of

             trial without notifying the defendant. 943 F.2d 48, 1991 WL 181134, at *1 (4th

             Cir. 1991). Nothing of the sort has occurred here.

            In Davis v. Williams, dismissal was warranted where the prisoner plaintiff missed

             multiple deadlines, failed to respond to requests from the court, and missed medical

             appointments with the prison after filing suit alleging denial of essential medical

             treatments. 588 F.2d 69, 70 (4th Cir. 1978). Here, DTI cannot point to a single

             missed deadline, nor has it identified for Hyundai any of the deficiencies it now

             alleges for the first time are contained in Hyundai’s discovery responses.

            In Janeau v. Pitman Mfg. Co., Inc., dismissal was warranted where the plaintiff had

             been cited several times for delay and failed to respond to defense requests and

4
  See, e.g., Fed. R. Civ. P. 30, 33, 34, 36 (providing that parties “may” depose individuals and
serve written discovery); see also Dkt. 50 at 1 (addressing written discovery the parties “may”
propound and number of depositions the parties “may” take).


                                                 5

        Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 5 of 9
     court orders. 998 F.2d 1009, 1993 WL 280354, at *1 (4th Cir. 1993). That is not

     the case here.

    In Luna v. Guilford County, North Carolina, dismissal was warranted where

     plaintiff’s counsel was unable to contact plaintiff after multiple attempts to do so,

     plaintiff failed to appear at a hearing despite explicit instructions from the court to

     attend, and plaintiff failed to appear at her deposition despite a court order requiring

     her to do so. 326 F.R.D. 103, 104. The opposite is true here. Every time DTI has

     filed a substantive motion, Hyundai has vigorously, and timely, opposed it.

     Hyundai has also timely responded to DTI’s discovery.

    In Link v. Wabash R. Co., the Supreme Court affirmed the dismissal of a lawsuit

     following the failure of plaintiff’s counsel to appear at a pretrial conference set six

     years after the lawsuit was commenced in light of the prior history of the case. 370

     U.S. 626, 627-28 (1962). Hyundai has not missed a single deadline, hearing, or

     conference here.

    In Projects Mgmt. Co. v. Dyncorp Int’l LLC, the Fourth Circuit affirmed dismissal

     as a sanction for the plaintiff’s repeated discovery abuses and because the plaintiff

     sought damages that were contrary to well-established law. 734 F.3d 366, 368 (4th

     Cir. 2013). Here, Hyundai has complied with its discovery obligations.

    Tellingly, in two other cases relied on by DTI, the Fourth Circuit reversed the

     district court, finding an abuse of discretion in dismissing the plaintiff’s claims

     under Rule 41(b). In Herbert v. Saffell, it was an abuse of discretion to dismiss the

     action where the plaintiff had untimely filed status reports requested by the court.

     877 F.2d 267, 270 (4th Cir. 1989). In Chandler Leasing Corp. v. Lopez, it was an


                                         6

Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 6 of 9
             abuse of discretion to dismiss the action where local counsel did not make an

             appearance for more than 9 months after the court had specifically requested such

             an appearance. 669 F.2d 919, 920 (4th Cir. 1982). DTI can point to no such lapses

             by Hyundai.5

       DTI’s initial disclosures identified by name one individual as having relevant

information. When Hyundai decides to take that deposition, as well as any others it decides may

be necessary, is up to Hyundai. So too with its decision to serve written discovery. No case

stands for the proposition that Hyundai’s case can or should be dismissed for not taking

sufficient discovery when six months still remain before the close of discovery.

       DTI’s failure to point out any supposed deficiencies in Hyundai’s discovery responses

before filing this motion, and its willingness to sit on the PPO for nearly two months reveal this

motion for the pretext that it is. In any event, the same day DTI filed this motion, Hyundai

served discovery requests on DTI, thereby mooting the issue forming the purported basis of the

motion. DTI does not have a genuine concern or any basis to believe that Hyundai is not

prosecuting this action, and DTI’s motion should be denied.

///

///

///

///

///

///



5
  The above cases are all cited on pages 3-4 of DTI’s memorandum in support of its motion to
dismiss. (Dkt. 62.)


                                                7

      Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 7 of 9
       CONCLUSION

       For these reasons, the Court should deny DTI’s motion to dismiss for failure to prosecute

pursuant to Rule 41(b).

       Respectfully submitted on August 5, 2019.


                                            PILLSBURY WINTHROP SHAW
                                            PITTMAN LLP

                                            /s/    Kenneth E. Keller
                                            Kenneth E. Keller (CA Bar No. 71450)
                                            (Admitted Pro Hac Vice)
                                            Christopher E. Stretch (CA Bar No. 166752)
                                            (Admitted Pro Hac Vice)
                                            Vijay K. Toke (CA Bar No. 215079)
                                            (Admitted Pro Hac Vice)
                                            Four Embarcadero Center, 22nd Floor
                                            San Francisco, California 94118
                                            Telephone: (415) 983-1000
                                            Email: kenneth.keller@pillsburylaw.com

                                            WOMBLE BOND DICKINSON (US) LLP

                                            Hayden J. Silver, III (N.C. Bar. No. 10037)
                                            555 Fayetteville Street, Suite 1100
                                            Raleigh, North Carolina 27601
                                            Telephone: (919) 755-2188
                                            Email: Jay.Silver@wbd-us.com

                                            James S. Derrick (N.C. Bar No. 39632)
                                            One Wells Fargo Center, Suite 3500
                                            301 South College Street
                                            Charlotte, North Carolina 28202-6037
                                            Telephone: (704) 331-4913
                                            Email: James.Derrick@wbd-us.com

                                            HYUNDAI MOTOR AMERICA, INC.

                                            Jason R. Erb (CA Bar No. 180962)
                                            (Admitted Pro Hac Vice)
                                            10550 Talbert Avenue
                                            Fountain Valley, California 92708
                                            Telephone: (714) 965-3393
                                            Email: jerb@hmausa.com


                                               8

      Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 8 of 9
                                      CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, I caused to be electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will automatically and electronically

notify all counsel of record in this case.


                                             /s/Kenneth E. Keller
                                             Kenneth E. Keller (CA Bar No. 71450)
                                             (Admitted Pro Hac Vice)
                                             PILLSBURY WINTHROP SHAW PITTMAN LLP
                                             Four Embarcadero Center, 22nd Floor
                                             San Francisco, California 94118
                                             Telephone: (415) 983-1000
                                             Email: kenneth.keller@pillsburylaw.com




                                               9

      Case 3:17-cv-00732-MOC-DSC Document 64 Filed 08/05/19 Page 9 of 9
